Title: From John Quincy Adams to John Adams, 10 May 1818
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 10. May 1818.
				
				Your dear Mother has this day received your Letter of the 3d: instant, which gave us both much pleasure; for various reasons—First because it gave us the gratifying intelligence of what you call Charles’s promotion—Secondly because it is a proof of your brotherly kindness to him, that you take the opportunity of writing to let us know of his success, which you know we have as well as your own very near at heart. And thirdly because the Letter has the appearance of being in your own hand-writing, and is carefully written, differing much from the last Letter which had been received before; bearing your signature; which was so carelessly and so badly written, that we could scarcely believe it came from you.You observe that your schoolmates seem to think that Mr Gould favours your brother and you; and if so, I trust it is on account of your good conduct and assiduity in your studies. As you are both boys of good dispositions, I doubt not you will feel this kindness of Mr Gould, as an inducement not only to persevere, but still to improve in your studious industry and your discreet deportment; shewing your gratitude to Mr Gould, by deserving the continuance of his favour.If Charles is now nearly as far advanced as you was when you left Ealing School, I hope he will be fitted for the University, in less than four years; though I am not desirous that he should enter sooner than three years from next Commencement. I had flattered myself that you would have been prepared to enter this year—How say you? will you be ready to pass examination, next Commencement, or must you have another year?—Another Question—How do you make progress in your arithmetic, which used to be your favourite study; are you still as fond of it as at Ealing?The last time you were all measured, was on Charles’s last birth-day year’s birth-day—the day of our arrival at Quincy. George was five feet seven inches and a half. you was four feet nine inches and a half and Charles four feet four—We hear that you are growing very fast—Write me how tall you are now.And above all be careful as you increase in stature, to grow still more in knowledge and virtue—which while it will lay a solid foundation for your welfare here, and your happiness hereafter, will be among the most precious enjoyments of your ever affectionate father
				
					John Quincy Adams.
				
					
				
			